UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7829


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PARRISH DOMINIQUE WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cr-00095-JAG-1)


Submitted: June 28, 2021                                          Decided: July 28, 2021


Before KING, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miriam Airington-Fisher, AIRINGTON STONE & ROCKECHARLIE, PLLC, Richmond,
Virginia, for Appellant. Raj Parekh, Acting United States Attorney, Alexandria, Virginia,
Janet Jin Ah Lee, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Parrish Dominique Williams appeals the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Williams, No. 3:17-cr-00095-JAG-1 (E.D. Va. Dec. 2,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2